Citation Nr: 0013303	
Decision Date: 05/19/00    Archive Date: 05/24/00

DOCKET NO.  98-18 528	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Pittsburgh, 
Pennsylvania


THE ISSUES

1.  Entitlement to service connection for residuals of a 
right leg injury secondary to medication prescribed for 
service-connected schizophrenia.  

2.  Entitlement to service connection for a skin disability 
secondary to medication prescribed for service-connected 
schizophrenia.  



REPRESENTATION

Appellant represented by:	The American Legion



WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Connolly Jevtich, Counsel


INTRODUCTION

The veteran had active service from January 1978 to April 
1987.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 1998 rating decision by the Pittsburgh, 
Pennsylvania Regional Office (RO) of the Department of 
Veterans Affairs (VA).  



FINDINGS OF FACT

1.  There is no competent medical evidence establishing a 
nexus between any residual right leg disability due to a 
right leg injury sustained in October 1996 and the medication 
prescribed for the veteran's service-connected schizophrenia.

2.  Competent medical evidence of record, consisting of a VA 
examiner's statement dated in May 1998, as well as medical 
information indicating a relationship between the veteran's 
prescribed medications and skin disability, raises the 
possibility that the veteran has a skin disability which is 
related to his medication prescribed for his service-
connected schizophrenia.  





CONCLUSIONS OF LAW

1.  The claim for service connection for residuals of a right 
leg injury secondary to medication prescribed for service-
connected schizophrenia is not well grounded.  38 U.S.C.A. § 
5107(a) (West 1991).

2.  The claim for service connection for a skin disability 
secondary to medication prescribed for service-connected 
schizophrenia is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

In this case, the veteran has presented his contentions in 
written correspondence and at a personal hearing before a 
hearing officer at the RO in September 1998.  The veteran 
contends that the medication prescribed for service-connected 
schizophrenia has caused him to develop a skin disability.  
In addition, he asserts that this same medication causes 
dizziness and a syncope episode that caused him to fall and 
fracture his right leg.  He asserts that after he suffered 
the fall, one of his medications was reduced.  As such, he 
maintains that any residuals due to injury of the right leg 
resulting from a fall are secondary to the medication 
prescribed for service-connected schizophrenia.  The veteran 
does not claim direct service connection for a skin 
disability and/or a right leg disability.  

Service connection may be granted for a "[d]isability which 
is proximately due to or the result of a service-connected 
disease or injury."  38 C.F.R. § 3.310(a) (1999); Harder v 
Brown, 5 Vet. App. 183, 187-89 (1993).  That regulation has 
been interpreted to permit service connection the degree of 
aggravation to a non-service connected disorder that is 
proximately due to or the result of a service-connected 
disorder.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995).  

The RO denied each of the veteran's claims as not well 
grounded.  Hence, the threshold question that the Board must 
address is whether the appellant has presented well-grounded 
claims for service connection..  A well-grounded claim is one 
that is plausible.  If he has not, the claim must fail and 
there is no further duty to assist in the development of the 
claim.  38 U.S.C.A. § 5107 (West 1991); Murphy v. Derwinski, 
1 Vet. App. 78 (1990).  This requirement has been reaffirmed 
by the United States Court of Appeals for the Federal 
Circuit, in its decision in Epps v. Gober, 126 F.3d 1464 
(Fed. Cir. 1997).  That decision upheld the earlier decision 
of the United States Court of Appeals for Veterans Claims 
(known as the United States Court of Veterans Appeals prior 
to March 1, 1999) (hereinafter "the Court") which made 
clear that it would be error for the Board to proceed to the 
merits of a claim which is not well grounded.  Epps v. Brown, 
9 Vet. App. 341 (1996).  The United States Supreme Court 
declined to review that case.  Epps v. West, 118 S. Ct. 2348 
(1998).  In addition, the Court held, in the recent case of 
Morton v. West, 12 Vet. App. 477 (1999), that absent the 
submission and establishment of a well-grounded claim, the VA 
cannot undertake the duty to assist the veteran in developing 
facts pertinent to his or her claim.  

The veteran has the burden of submitting evidence sufficient 
to justify a belief by a fair and impartial individual that 
his claim is well grounded.  38 U.S.C.A. § 5107(a) (West 
1991).  The Court, in Caluza v. Brown, 7 Vet. App. 498, 506 
(1995), aff'd per curiam, 78 F.3d 604 (Fed. Cir. 1996), 
outlined a three-prong test which established whether a claim 
is well grounded.  The Court stated that in order for a claim 
to be well-grounded, there must be competent evidence of a 
current disability (a medical diagnosis), of incurrence or 
aggravation of a disease or injury in service (lay or medical 
evidence), and of a nexus between the in-service injury or 
disease and the current disability (medical evidence).  The 
Court has also stated that a claim must be accompanied by 
supporting evidence; an allegation is not enough.  Tirpak v. 
Derwinski, 2 Vet. App. 609 (1992).  A claim is not well 
grounded where a claimant has not submitted any evidence of 
symptomatology of a chronic disease within the presumptive 
period, continuity of symptomatology after service, or other 
evidence supporting direct service connection.  Harvey v. 
Principi, 3 Vet. App. 343 (1992).  In addition, the Court has 
also stated that when it is contended that a service-
connected disability caused a new disability, competent 
medical evidence of a causal relationship between the two 
disabilities must be submitted to establish a well-grounded 
claim.  Jones (Wayne L.) v. Brown, 7 Vet. App. 134 (1994).

Evidentiary assertions by the veteran must be accepted as 
true for the purposes of determining whether a claim is well-
grounded, except where the evidentiary assertion is 
inherently incredible or when the fact asserted is beyond the 
competence of the person making the assertion.  King v. 
Brown, 5 Vet. App. 19, 21 (1993).  The Board notes, however, 
that inasmuch as the veteran is offering his own medical 
opinion and diagnoses, the record does not indicate that he 
has any professional medical expertise.  See Bostain v. West, 
11 Vet. App. 124, 127 (1998) ("lay testimony . . . is not 
competent to establish, and therefore not probative of, a 
medical nexus"); Routen v. Brown, 10 Vet. App. 183, 186 
(1997) ("a layperson is generally not capable of opining on 
matters requiring medical knowledge"), aff'd sub nom. Routen 
v. West, 142 F.3d 1434 (1998).  See also Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992); Moray v. Brown, 5 Vet. 
App. 211 (1993); Grottveit v. Brown, 5 Vet. App. 91 (1993).  
Further, although the veteran asserts that his right leg 
disability and skin disability are due to the prescribed 
medication that he takes for his service-connected 
schizophrenia, this assertion does not make the claim well-
grounded if there is no competent medical evidence of record 
of a nexus between any disability in service and/or service-
connected disability and his alleged current disability.  See 
Savage v. Gober, 10 Vet. App. 489 (1997); Heuer v. Brown, 7 
Vet. App. at 387 (1995) (lay evidence of continuity of 
symptomatology does not satisfy the requirement of competent 
medical evidence showing a nexus between the current 
condition and service).  

The record shows that the veteran has been extensively 
treated by the VA on both an inpatient and an outpatient 
basis for his service-connected psychiatric disability.  In 
addition, he has been afforded numerous VA evaluations.  A 
thorough review of all of this evidence shows that the 
veteran has been prescribed medication for his schizophrenia 
since the mid 1980's.  He initially was prescribed Prolixin 
Decoanate.  In the mid 1990's, he also began taking Haldol 
and Trazadone.  He thereafter began also taking Cogentin and 
Benztropine.  Although he has also taken Prozac in the past, 
he is not currently taking that medication.  The record 
includes medical information that shows, in pertinent part, 
that Prolixin Decoanate may cause skin rash and dizziness, 
Trazadone may cause loss of muscle coordination, and 
Benztropine may also cause skin rash.  This information was 
printed out and furnished to the veteran.  The Board finds it 
significant to note that the veteran has been taking 
psychiatric medication for many years and the dosage thereof 
has been periodically adjusted.  In addition, over the years, 
the veteran has not been wholly consistent in taking his 
medication or reporting to his appointments during which his 
medication was scheduled to be provided to him.  

Right Leg Disability

With regard to the veteran's claimed right leg disability, 
the record shows that in October 1996, the veteran was 
admitted to Shadyside Hospital after he tripped and fell 
which resulted in a fracture of the fibula.  The veteran 
indicated that he was unaware or did not know if he had had a 
syncope episode.  The veteran reported that he had had 
previous episodes of syncope and dizziness attributed to his 
medication; however, as noted, he specifically indicated that 
he had tripped and denied dizziness and lightheadedness prior 
to suffering the fall.  With regard to his report of past 
syncope and dizziness, it is clear that the examiner merely 
recorded the veteran's own rendition of his history as the 
record is negative for any previous syncope episode, the 
veteran had only reported having dizziness in September 1992 
and not since that time, and since there is no medical 
opinion of record attributing this past episode of dizziness 
to the veteran's medication.  Thus, this notation was simply 
recorded by the medical examiner and was unenhanced by any 
additional medical comment by the examiner.  As such, this 
notation is not the equivalent of competent medical evidence.  
LeShore v. Brown, 8 Vet. App. 407, 409 (1995).  Following 
this treatment, the veteran returned to the VA for follow-up 
medical treatment.  At that time, it was noted that the 
veteran had a "history of syncope with fracture of the right 
fibular."  It is clear that this notation was made based on 
the transfer records from Shadyside Hospital.  However, as 
noted, the veteran did not report having dizziness or 
lightheadedness preceding the fall.  Likewise, the record 
only reflects isolated reports of dizziness in September 
1992, which were later noted to be resolved and were not 
attributed to medication.  As noted, there is no evidence of 
past episode of syncope or of syncope due to psychiatric 
medication.  The VA examiner also noted that it had been 
"suspected" that the veteran's Trazadone had caused the 
syncope, but although the veteran underwent appropriate 
testing to determine the cause of the syncope which caused 
the fracture, the tests came back negative as to the cause of 
the syncope.  At this point, as noted, the Board must point 
out that according to the contemporaneous medical evidence, 
it is altogether unclear if the veteran suffered a syncope 
prior to the fall.  Even in the event that he did suffer a 
syncope episode, the pertinent testing did not attribute this 
alleged syncope episode to his Trazadone.  

Thus, in sum, there is no competent medical evidence 
establishing a relationship between any residual right leg 
disability due to a right leg injury sustained in October 
1996 and the medication prescribed for the veteran's service-
connected schizophrenia.

Accordingly, all of the criteria of Caluza and the criteria 
of Jones have not been met.  In addition, since there is also 
no competent medical evidence which establishes that there is 
any relationship between any alleged right leg disability and 
the medication prescribed for the veteran's service-connected 
schizophrenia, further analysis of secondary service 
connection under Allen is not warranted.  As such, the claim 
for service connection for residuals of a right leg injury is 
not well grounded.  

Since the veteran's claim is not well grounded, he cannot 
invoke the VA's duty to assist in the development of the 
claim under 38 U.S.C.A. § 5107(a) (West 1991).  Morton; 
Grivois v. Brown, 6 Vet. App. 136 (1994).  

In claims that are not well grounded, the VA does not have a 
statutory duty to assist a claimant in developing facts 
pertinent to his claim.  However, the VA may be obligated 
under 38 U.S.C.A. § 5103(a) (West 1991) to advise a claimant 
of evidence needed to complete his application.  This 
obligation depends upon the particular facts of the case and 
the extent to which the Secretary of the Department of 
Veterans Affairs has advised the claimant of the evidence 
necessary to be submitted with a VA benefits claim.  
Robinette v. Brown, 8 Vet. App. 69 (1995). A review of the 
correspondence in this case, to include the statement of the 
case, shows that the RO fulfilled its obligation under 38 
U.S.C.A. § 5103(a) (West 1991) as the veteran was fully 
informed of the reason for the denial of his claim and was 
advised of what evidence was needed in order to support his 
claim.

Skin Disability

With regard to the veteran's claimed skin disability, the 
record shows that the veteran initially complained of a skin 
rash in June 1991.  He was evaluated by the dermatology 
clinic in July 1991.  It was determined that the veteran had 
a rash around his neck from his chain rubbing against his 
neck.  In addition, it was determined that he had 
pseudofolliculitis barbae, which was manifested by shaving 
bumps on his neck and scalp areas.  He was provided topical 
medication.  In 1995, the veteran was also diagnosed as 
having seborrheic dermatitis as well as a squamous cell or 
basal cell carcinoma on the right ear.  From 1996 though 
1998, it was further shown that the veteran still had 
manifestations of pseudofolliculitis on his neck, scalp, and 
head.  In May 1998, the veteran was afforded a VA skin 
examination.  The examiner noted that there were no primary 
skin lesions visualized.  The examiner noted that there was 
some hyperpigmentation that was patchy in the anterior neck 
region; mild psoriasis of the forearms bilaterally; and no 
papules, plaques, ulcers, erosions, or excoriations.  It was 
the examiner's impression that there was no current skin 
disability.  The examiner stated that while she could not 
exclude a prior drug eruption due to the Prolixin that has 
since resolved, the veteran was still taking Prolixin and so 
it was unlikely that this had any relationship to his skin 
disability.  In addition, she stated that the veteran had 
pseudofolliculitis barbae as well as hypertrophic scarring.  
She indicated that the hypertrophic scarring was not 
"related."  She also indicated that the pseudofolliculitis 
had resolved.  

Thus, in sum, over the past 9 years, the veteran has been 
diagnosed as having various skin problems to include 
pseudofolliculitis barbae, seborrheic dermatitis, 
hypertrophic scarring, and psoriasis.  According to the 
medical information printed out and furnished to the veteran, 
which is part of the record, more than one of his medications 
may cause skin rashes.  During the past 9 years, the veteran 
has been continuously taking at least Prolixin Decoanate.  
The medical information regarding the veteran's various 
medications does not state what type of skin disability, 
noted only as skin rash, may occur.  Thus, it is unclear if 
any of the veteran's various skin disorders were among those 
possibly caused by his medications.  According to his last VA 
examination, he still has hypertrophic scarring which is not 
related to his prescribed medications and also noted that his 
pseudofolliculitis had resolved.  It appears from the record 
that the veteran's various skin problems are prone to periods 
of exacerbation and periods where no skin problem is present.  
Thus, it is not sufficient to assume that the veteran does 
not have a skin disorder because, other than hypertrophic 
scarring, one was not shown on last examination.  Further, 
the VA examiner indicated that she could not exclude a prior 
drug eruption due to the Prolixin that has since resolved.  
That being noted, she raised the possibility that the veteran 
has previously had a skin disability related to his Prolixin.  
In addition, as previously noted, the medical information of 
record also shows that a side effect of Prolixin is skin 
irregularity.  

Thus, while some questions related to the claim are not fully 
resolved, the record does include medical diagnoses of 
various skin disabilities, medical information indicating 
that a side effect of medications the veteran has been 
prescribed for his schizophrenia is skin irregularity, and a 
VA examiner's statement suggesting the possibility that prior 
skin eruptions (since resolved) may be related to his use of 
Prolixin.  Given this evidence, and considering the nature of 
certain skin disabilities (subject to periods of exacerbation 
and apparent resolution), the Board finds that the evidence, 
to include the veteran's assertions, raises the possibility 
that the veteran may have a skin disability related to his 
use of Prolixin.  This is sufficient to render the claim at 
least plausible, and, hence, well grounded.  



ORDER

The claim for service connection for residuals of a right leg 
injury secondary to medication prescribed for service-
connected schizophrenia is denied as not well grounded.

The claim for service connection for a skin disability 
secondary to medication prescribed for service-connected 
schizophrenia is well grounded.


REMAND

As set forth at length above, the claim for service 
connection for a skin disability is well-grounded because 
there is a possibility that the veteran has a skin disability 
secondary to medication prescribed for service-connected 
schizophrenia.  However, the Board finds that further 
evaluation is necessary in order to ascertain whether or not 
the veteran does definitively have a diagnosis of a skin 
disability which is at least as likely as not due to his 
medication prescribed for service-connected schizophrenia.  
As noted, it is not altogether clear what skin disabilities 
he currently has, and which, if any, are related to his use 
of Prolixin and/or any other medication prescribed for 
service-connected schizophrenia.  

The law requires full compliance with all orders in this 
remand.  Stegall v. West, 11 Vet. App. 268 (1998).  Although 
the instructions in this remand should be carried out in a 
logical chronological sequence, no instruction in this remand 
may be given a lower order of priority in terms of the 
necessity of carrying out the instructions completely.  Under 
the circumstances of this case, additional development is 
necessary in order to fulfill the VA's duty to assist.  

Accordingly, this matter is hereby REMANDED to the RO for the 
following action:

1.  The veteran should be afforded a VA 
dermatological examination to determine 
the current nature, extent, and 
manifestations of all skin disability.  
All indicated testing should be 
accomplished, and all clinical findings 
reported in detail.  The entire claims 
file, to include a complete copy of this 
REMAND, should be made available, and be 
reviewed by, the physician designated to 
examine the veteran.  The examiner should 
review the veteran's various psychiatric 
medications, to include, but not limited 
to, Prolixin and Benztropine.  As regards 
each skin disability diagnosed, the 
examiner should offer an opinion as to 
whether it is at least as likely as not 
that the disability was caused or is 
aggravated by medication(s) prescribed 
for the veteran's service-connected 
schizophrenia, and the specific 
medication(s) related to the current skin 
disability.  All examination findings, 
along with the complete rationale for 
each opinion expressed and conclusion 
reached should be set forth in a 
typewritten report.

2.  The RO should review the examination 
report to determine if it is in 
compliance with this REMAND.  If 
deficient in any manner, it should be 
returned, along with the claims file, for 
immediate corrective action.

3.  After completion of the foregoing, 
and any other development deemed 
warranted by the record, the RO should 
reconsider the veteran's claim for 
service connection for a skin disability 
secondary to medication prescribed for 
service-connected schizophrenia on the 
merits.  When considering the claim on 
the merits, the RO should weigh the 
probative value of all of the evidence of 
record, and consider the claim in light 
of all pertinent legal authority, to 
include the Allen decision, cited to 
above.  The RO should provide full 
reasons and bases for its determinations.

4.  If the action taken is adverse to the 
veteran, he and his representative should 
be furnished a supplemental statement of 
the case (containing a summary of the 
relevant evidence considered and a 
citation and discussion of the applicable 
laws and regulations), and be afforded 
the opportunity to respond to that 
supplemental statement of the case before 
the claim is returned to the Board.

The purpose of this REMAND is to afford due process and to 
accomplish additional development and adjudication; it is not 
the Board's intent to imply whether the benefits requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument while the case is in remand status.  
See Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 
Vet. App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 
141 (1992).

This REMAND must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part 
IV, directs the ROs to provide expeditious handling of all 
cases that have been 


remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.


		
	JACQUELINE E. MONROE
	Member, Board of Veterans' Appeals

 

